 Case 3:18-cv-02913-DMS-WVG Document 81 Filed 05/11/20 PageID.4841 Page 1 of 11



 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11   S. WELLONS, C. ARRENDONDO, S.                   Case No.: 18-CV-2913 DMS (WVG)
     DAVIS, T. DEFOREEST, W. DUBA, S.
12
     HALL, G. KILGORE, N. LOPEZ, S.                  ORDER DENYING PLAINTIFFS’
13   MEJIA, T. SELTZER, S. SHARMA, M.                MOTION TO DISQUALIFY
     SIMS, J. SMITH, K. TOFT, C.                     COUNSEL
14
     TOLLIVER, M. VIRAMONTES, M.
15   WALTERS, L. WARNER, D.
     WILLIAMS, and J. WRIGHT,
16
     individually, and on behalf of others
17   similarly situated,
18                                 Plaintiffs,
19   v.
20   PNS STORES, INC., a California
     corporation
21
                                  Defendant.
22
23   BIG LOTS STORES, INC., an Ohio
24   Corporation
25                                Intervenor.

26
27
28

                                                 1
                                                                       18-CV-2913 DMS (WVG)
 Case 3:18-cv-02913-DMS-WVG Document 81 Filed 05/11/20 PageID.4842 Page 2 of 11



 1         Pending before the Court is Plaintiffs’ motion to disqualify Defense counsel for
 2   acting beyond the scope of their pro hac vice admission by contacting former employees
 3   of corporate Defendants PNS Stores, Inc. (“PNS”) and Big Lots Stores, Inc. (“BLSI”)
 4   (collectively “Defendants”). The matter has been briefed and submitted. For the foregoing
 5   reasons, the motion is denied.
 6                                              I.
 7                                       BACKGROUND
 8         This matter arises out of a putative class action. Plaintiffs allege wage and hour
 9   claims under California law against Defendant PNS. Defendants PNS and Intervenor BLSI
10   are represented by two law firms: Haight, Brown & Bonesteel LLP (“Haight”) and Vorys,
11   Sater, Seymour and Pease LLP (“Vorys”). Vorys is an Ohio firm and its lawyers are not
12   licensed to practice in California but have been admitted in this action pro hac vice. (ECF
13   Nos. 6, 7, 8, 49, 57.) Vorys telephonically solicited a number of Defendants’ former
14   employees and offered to represent them in their capacities as non-party witnesses at their
15   depositions. All of these non-party witnesses were subpoenaed to appear for deposition.
16   In total, Vorys represented eight former employees,1 and two current employees at their
17   depositions.2 Each non-party witness resides in California and gave deposition testimony
18
19
     1 Vorys telephoned and offered to represent five former employees, while two other former
20   employees reached out to Vorys and requested representation. Five former employees
21   testified that Vorys called them to offer representation: Michael Legro (Ex. F. to Mot. To
     Dis., (“Legro Dep.”) 7:12–20), Marianne Buchanan (Ex. A to Mot. To Dis., (“Buchanan
22   Dep.”) 12:15–15:15), John Hanson (Ex. D to Mot. To Dis., (“Hanson Dep.”) 10:23–12:22),
23   Bret Gardner (Ex. B to Mot. To Dis. (“Gardner Dep.”) 149:1–15, 150:14–151:25), and
     Thomas Moran (Ex. H to Mot. To Dis. (“Moran Dep.”), 6:12–8:23). Mr. Legro and Ms.
24   Buchanan noted they had contacted Defendant Big Lots to discuss their upcoming
25   depositions, and Big Lots directed Vorys to contact them. (Legro Dep., at 7:5–11;
     Buchanan Dep. 14:22–15:21). Mr. Gardner declined representation. (Gardner Dep., at
26   151:2–10.)
27   2 Vorys represented Wendy Maxwell and Chyanne Sequin in their depositions; both are
     currently employed by Defendants as store leaders. (See Ex. G to Mot. To Dis. (“Maxwell
28   Dep.), at 9:7–9; Ex. I to id. (“Sequin Dep.), at 6:12–15.)
                                                  2
                                                                            18-CV-2913 DMS (WVG)
 Case 3:18-cv-02913-DMS-WVG Document 81 Filed 05/11/20 PageID.4843 Page 3 of 11



 1   in California. (Mem. Of P. & A. in Sup. of P’s Mot. To Disqualify (“Mot. To Dis.”) at 7)
 2   (citing Gallo Decl. ¶ 4.)
 3         Based on these facts, Plaintiffs contend Vorys should be disqualified from
 4   representing Defendants and any “non-party in this action who is a resident of California,
 5   and who testifies in California,” and request this Court to “order the Vorys firm to refrain
 6   from offering representation to any California resident in relation to this action without
 7   first obtaining Court authority to do so[.]” (Mot. to Dis. at 5.) In the alternative, Plaintiffs
 8   request the Court revoke Vorys attorneys’ pro hac vice admission in this action.3 (Id.)
 9   Finally, Plaintiffs oppose the most recent pro hac vice application submitted by a Vorys
10   attorney, Eric Leist.4 (ECF No. 71, 72.)
11                                                 II.
12                                          DISCUSSION
13         The scope of corporate representation and whether it includes representation of
14   former employees of the corporation is nuanced and sometimes difficult to apply in
15   practice. Spirited debate between adversaries (as here) is not uncommon when one side or
16   another reaches out to a former employee in the midst of litigation. In this context, the use
17   of general rules regarding pro hac vice admission and codes of conduct to disqualify
18   counsel—as Plaintiffs attempt here—warrants caution. For reasons discussed below, the
19   Court declines to disqualify counsel or revoke their pro hac vice status for the conduct at
20
21
22   3 Plaintiffs also request the Court take judicial notice of the State Court’s Final Ruling
23   Regarding Plaintiff’s Motion to Disqualify Counsel in the related State Court action. (ECF
     No. 78.) The Court may judicially notice facts that are “not subject to reasonable dispute
24   in that [they are] . . . capable of accurate and ready determination by resort to sources whose
25   accuracy cannot be reasonably questioned,” (Fed. R. Evid. 201(b)(2)), and accordingly
     takes judicial notice of the existence of this order.
26   4 Plaintiffs filed an opposition to Mr. Leist’s request to appear pro hac vice, and Defendants

27   filed a reply. (See ECF No. 72, 73.) Because Plaintiffs’ opposition is based on the
     arguments set forth in their motion to disqualify, Mr. Leist’s request to appear pro hac vice
28   will be addressed in this Order.
                                                    3
                                                                                18-CV-2913 DMS (WVG)
 Case 3:18-cv-02913-DMS-WVG Document 81 Filed 05/11/20 PageID.4844 Page 4 of 11



 1   issue, particularly when it appears counsel were acting in good faith and Plaintiffs did not
 2   seek court intervention when the issue first arose.
 3         The Court, of course, is “committed to the highest standards of professionalism and
 4   expects those standards to be observed by lawyers who practice before it.” Civ. Local Rule
 5   83.4(a). The Southern District has adopted “the standards of professional conduct required
 6   by members of the State Bar of California,” Civ. Local Rule 83.4(b), and the standards of
 7   professional conduct set forth in the American Bar Association Model Rules of
 8   Professional Conduct (“ABA Model Rules”). See In re Hubbard, --- F. Supp. 2d. ---, 2013
 9   WL 435945 at *4 (S.D. Cal. Feb. 4, 2013) (interpreting prior version of Civil Local Rule
10   83.4(b)).
11         California state law applies when deciding motions to disqualify. See In re County
12   of Los Angeles, 223 F.3d 990, 995 (9th Cir. 2000) (“Because we apply state law in
13   determining matters of disqualification, we must follow the reasoned view of the state
14   supreme court when it has spoken on the issue.”) “Under California law, the propriety of
15   disqualification depends on the circumstances of the case in light of competing interests.”
16   S.E.C. v. King Chuen Tang, 831 F. Supp. 2d 1130, 1141 (N.D. Cal. 2011) (internal
17   quotation marks and citations omitted). In making this determination, “[t]he court must
18   weigh the combined effects of a party’s right to counsel of choice, an attorney’s interest in
19   representing a client, the financial burden on a client of replacing disqualified counsel and
20   any tactical abuse underlying a disqualification proceeding against the fundamental
21   principle that the fair resolution of disputes within our adversary system requires rigorous
22   representation of parties by independent counsel unencumbered by conflicts of interest.”
23   Id. (citing William H. Raley Co. v. Sup. Ct., 149 Cal. App. 3d 1042, 1048 (1983)).
24         “Disqualifying counsel for an ethical violation is a discretionary exercise of the
25   Court’s inherent powers.” Kohler v. Flava Enters., Inc., -- F. Supp. 2d. --, 2011 WL
26   2448338, at *2 (S.D. Cal. 2011) (citing United States v. Wunsch, 84 F.3d 1110, 1114 (9th
27   Cir. 1996); Crenshaw v. MONY, 381 F. Supp. 2d 1015, 1020 (S.D. Cal. 2004)). As such,
28

                                                   4
                                                                              18-CV-2913 DMS (WVG)
 Case 3:18-cv-02913-DMS-WVG Document 81 Filed 05/11/20 PageID.4845 Page 5 of 11



 1   “[e]ven a violation of the California Rules of Professional Conduct does not automatically
 2   compel disqualification.” Crenshaw, 318 F. Supp. 2d at 1020 (internal citations omitted).
 3   Moreover, motions to disqualify “should be subjected to particular judicial scrutiny,” id.
 4   (quoting Optyl Eyewear Fashion Int’l Corp. v. Style Cos., 760 F.2d 1045, 1050 (9th Cir.
 5   1985)), because “disqualification is a drastic and generally disfavored measure that should
 6   only be imposed when absolutely necessary.” Kohler, 2011 WL 2448338, at *2. When
 7   weighing a motion to disqualify, the Court must prioritize “the preservation of public trust
 8   both in the scrupulous administration of justice and in the integrity of the bar.” Id. (quoting
 9   Crenshaw, 318 F. Supp. 2d at 1020). Therefore, in deciding such a motion, the Court must
10   consider whether “the attorney’s conduct so taints the proceedings as to prejudice the
11   parties.” Kohler, 2011 WL 2448338, at *2.
12         Plaintiffs contend Vorys should be disqualified because (1) Vorys attorneys were
13   only granted permission to represent Defendants, and have gone beyond the scope of their
14   pro hac vice admission;5 (2) Vorys solicited clients by telephone in violation of Rule 7.3(a)
15   of the California Rules of Professional Conduct; and (3) Vorys has a conflict of interest
16   with current employees who are among the group of aggrieved employees represented by
17   Plaintiffs’ Private Attorneys General Act (“PAGA”) action against defendants.
18       A. Pro Hac Vice Admission
19         The term pro hac vice “usually refers to a lawyer who has not been admitted to
20   practice in a particular jurisdiction but who is admitted there temporarily for the purpose
21   of conducting a particular case.” Finder v. Leprino Foods Co., 2019 WL 6894468, at *3
22   (E.D. Cal. Dec. 18, 2019). Civil Local Rule 83.3(c)(1)(4) regulates pro hac vice admission
23   in this district, permitting admission for “an attorney otherwise not eligible for admission
24   under Civil Local Rule 83.3[], but who is a member in good standing of, and eligible to
25
26
27   5In the alternative, Plaintiffs request either Defendants’ pro hac vice admissions be revoked
     or that the Court order Vorys’ attorneys to refrain from representing non-party witnesses
28   at depositions in California.
                                                    5
                                                                               18-CV-2913 DMS (WVG)
 Case 3:18-cv-02913-DMS-WVG Document 81 Filed 05/11/20 PageID.4846 Page 6 of 11



 1   practice before, the bar of any United States court or the highest court of any state …, who
 2   is of good moral character, and who has been retained to appear in this court, and who
 3   adheres to this court’s rules[.]” The rule also provides for detailed instructions for an
 4   attorney’s pro hac vice application, which is initially evaluated by the Clerk of Court before
 5   being approved by the assigned judge. See Civ. Local Rule 83.3(c)(1)(4).
 6         “Federal courts have long had authority to establish ‘criteria for admitting lawyers
 7   to argue before them.’” In re Bundy, 840 F. 3d 1034, 1042 (9th Cir. 2016) (quoting United
 8   States v. Gonzalez-Lopez, 548 U.S. 140, 151, 126 S. Ct. 2557 (2006)). The district court
 9   has the power to deny or revoke an attorney’s pro hac vice status—one “grounded within
10   the court’s inherent power ‘to control admission to its bar and to discipline attorneys who
11   appear before it.’” Robles v. In the Name of Humanity, We REFUSE to Accept a Fascist
12   America, --- F. Supp. ---, 2018 WL 2329728 (N.D. Cal. May 23, 2018) (quoting Lasar v.
13   Ford Motor Co., 339 F 3d. 1101, 1118 (9th Cir. 2005)). “Pro hac vice counsel, once
14   admitted, are entitled to notice and an opportunity to respond before being disqualified and
15   having their status revoked.” Cole v. U.S. Dist. Court for Dist. Of Idaho, 366 F. 3d 813,
16   822 (9th Cir. 2004). But “there is no fundamental right to appear pro hac vice.” Paciulan
17   v. George, 38 F. Supp. 2d 1128, 1144 (N.D. Cal. 1999), aff’d, 229 F.3d 126 (9th Cir. 2000)
18   (internal citations omitted).
19         Plaintiffs contend Vorys went beyond the scope of its pro hac vice admission
20   because their attorneys were admitted to represent only PNS and BLSI, not non-party
21   witnesses. (Mot. To Dis. At 5.) In response, Defendants contend “[a]ttorneys who are
22   admitted pro hac vice into a case are permitted to zealously represent their clients in the
23   case, just as an attorney licensed in California would be permitted to do so in conducting
24   that case.” (Opp’n at 1.) Thus, the parties dispute whether pro hac vice admission permits
25   representation of only the particular client or clients designated on the application, or if it
26   allows admission to practice as it relates to a particular case.
27         Vorys contends representation of former supervisors and managers of Defendants at
28   their depositions properly extends from representation of their corporate client. Vorys

                                                    6
                                                                               18-CV-2913 DMS (WVG)
 Case 3:18-cv-02913-DMS-WVG Document 81 Filed 05/11/20 PageID.4847 Page 7 of 11



 1   argues that because those former employees “when deposed about their official acts as
 2   supervisors and managers for that corporate entity” are “part of that corporate entity.”
 3   (Opp’n at 2.) To that end, Vorys relies on Upjohn Co. v. United States for the proposition
 4   that “even lower management employees are essential to corporate defense,” and as such,
 5   communications between those employees and corporate defense counsel are privileged.
 6   (Opp’n at 10) (citing Upjohn, 449 U.S. 383, 392 (1981), and In re Coordinated Pretrial
 7   Proceedings in Petroleum Prods. Antitrust Litig., 658 F.2d 1355, 1361 (9th Cir. 1981)
 8   (extending Upjohn’s rationale to ex-employees)). Defendants also contend “representing
 9   non-party employee witnesses is a common practice and falls within the scope of proper
10   representation of a corporate defendant.” (Opp’n at 11.) Plaintiffs dispute Defendants’
11   reliance on the aforementioned cases for they address the issue of attorney-client privilege
12   rather than the scope of representation under pro hac vice admission. (Reply Br. 7.)
13         Plaintiffs focus on Vorys’ pro hac vice applications, which specifically request
14   admission to represent Defendants—not non-party witnesses. (See ECF No. 6 (listing PNS
15   as “Party Represented), 8 (listing “Defendant”), 8 (listing “Defendant”), 33 (listing PNS
16   and BLSI) 49 (listing PNS), 52 (listing PNS), and 57 (listing PNS).) The Court declines
17   to read Vorys’ admission status so narrowly. Counsel, admitted on a pro hac vice
18   application, ought to be able to fully prosecute or defend the action in which they were
19   admitted within the bounds of law. Here, Defendants set forth reasoned arguments to
20   explain why Vorys believed it was able to properly represent these non-party witnesses at
21   their depositions in this action. Plaintiffs dispute those arguments. The Court declines to
22   resolve that dispute on the present motion. Those kinds of disagreements are better
23   addressed by the magistrate judge when such disputes arise. The Court, therefore, will not
24   disqualify Vorys from representing Defendants on the present record based on this ground.
25         For the same reasons, Plaintiffs oppose Mr. Leist’s application to appear in this case
26   pro hac vice. (See ECF No. 72.) “[A] court’s decision to deny pro hac vice admission
27   must be based on criteria reasonably related to promoting the orderly administration of
28   justice or some other legitimate policy of the courts.” In re United States, 791 F.3d 945,

                                                  7
                                                                             18-CV-2913 DMS (WVG)
 Case 3:18-cv-02913-DMS-WVG Document 81 Filed 05/11/20 PageID.4848 Page 8 of 11



 1   957 (9th Cir. 2015). Mr. Leist’s application to appear pro hac vice lists “Defendants” as
 2   the “party represented.” (ECF No. 71.) The Court accepts counsel’s request to appear pro
 3   hac vice consistent with the foregoing discussion.
 4      B. California Rule of Professional Conduct 7.3(A)
 5         “The district court has the duty and responsibility of supervising the attorneys who
 6   appear before it.” Erickson v. Newmar Corp., 87 F.3d 298, 300 (9th Cir. 1996). “Every
 7   member of the bar of this court and any attorney permitted to practice in this court must be
 8   familiar with and comply with the standards of professional conduct required of members
 9   of the State Bar of California.” Civ. Local Rule 83.4(b). “Where there exists (1) a clear
10   violation of the professional rules of conduct, (2) which affects the public view of the
11   judicial system or the integrity of the court, and (3) is serious enough to outweigh the
12   parties’ interest in counsel of their choice, a court may disqualify an attorney from
13   representing a party.” Hernandez v. Best Buy Stores, L.P., --- F. Supp. 3d. ---, 2015 WL
14   7176352 (S.D. Cal. Nov. 13, 2015) (internal quotation marks and citations omitted).
15         Here, Plaintiffs contend Vorys violated California Rule of Professional Conduct
16   7.3(A) by calling six of Defendants’ former employees and offering them representation at
17   their depositions. California Rule of Professional Conduct 7.3(A) regulates solicitation of
18   clients and provides in relevant part:
19         (a) A lawyer shall not by in-person, live telephone or real-time electronic contact
20             solicit professional employment when a significant motive for doing so is the
               lawyer’s pecuniary gain, unless the person* contacted:
21
               (1) is a lawyer; or
22             (2) has a family, close personal, or prior professional relationship with the lawyer
23
           Defendants contend this rule does not apply “when a former managerial employee
24
     has been subpoenaed for deposition in litigation.” (Opp’n at 13.) Defendants cite
25
     Hernandez v. Best Buy Stores, L.P. in support, noting “[a] solicitation to a former or present
26
     client in the discharge of a member’s or law firm’s professional duties is not prohibited.”
27
     2015 WL 7176252, at *7 (quoting California Rules of Professional Conduct Rule 1–
28

                                                   8
                                                                              18-CV-2913 DMS (WVG)
 Case 3:18-cv-02913-DMS-WVG Document 81 Filed 05/11/20 PageID.4849 Page 9 of 11



 1   400(C)). Defendants contend they had a “preexisting professional relationship with the
 2   employees in question” because they are all management-level employees, (Opp’n at 13),
 3   and are therefore exempt from California’s prohibition on telephonic solicitation. See Rule
 4   7.3(a)(2). In response, Plaintiffs contend this “claim is unsupported by any evidence,” and
 5   it is “misconduct to directly solicit … employment.” (Reply Br. at 13) (quoting Hernandez,
 6   2015 WL 7176352, at *7 (internal quotation marks omitted)).              Nevertheless, it is
 7   uncontested that these former management-level employees worked for BLSI and were
 8   being deposed as a result of that employment relationship. Indeed, two of the former
 9   employees first reached out to BLSI about representation, and BLSI then asked Vorys
10   attorneys to contact them. (See Legro Dep. 7:5–11; Buchanan Dep. 14:22–15:21.)
11         Moreover, even if Vorys attorneys lacked a prior personal relationship with these
12   former employees, they did not violate Rule 7.3(a) because they did not solicit for
13   pecuniary gain.    Counsel contend they represented current and former managers at
14   depositions “as part of defense counsels’ representation of Defendants,” not in addition to
15   it, and they are not seeking additional compensation from those employees for that
16   representation. (Opp’n at 14) (citing Ex. 2 to Opp’n, “Knueve Decl.” ¶ 8.) In response,
17   Plaintiffs contend “[u]nless the Vorys firm is working without any compensation from
18   anyone, the representation is for pecuniary gain.” (Reply Br. at 14.) The Court disagrees.
19   Because Vorys attorneys did not solicit the former employees for pecuniary gain, but rather
20   as part of their pre-existing representation of Defendants, they did not violate Rule 7.3(a).
21   Accordingly, Plaintiffs’ motion to disqualify is denied on this claim.
22      C. Conflict of Interest Between Defendants and Management-Level Employees
23         Under Rule 1.7(a) of the California Rules of Professional Conduct, “[a] lawyer shall
24   not, without informed written consent from each client … represent a client if the
25   representation is directly adverse to another client in the same or a separate matter.”
26   Plaintiffs contend there is an ethical conflict of interest because Vorys represents
27   Defendants and it represented two of their current management-level employees in their
28   depositions—employees who stand to benefit from Plaintiffs’ sixth claim for relief under

                                                   9
                                                                              18-CV-2913 DMS (WVG)
 Case 3:18-cv-02913-DMS-WVG Document 81 Filed 05/11/20 PageID.4850 Page 10 of 11



 1   PAGA.6 (Mot. To Dis. at 20.) In response, Defendants contend the two management-level
 2   current employees represented by Vorys in depositions “have no claim to PAGA penalties,
 3   and there is no conflict of interest.” (Opp’n at 15.)
 4         The Private Attorneys General Act of 2004 (“PAGA), Labor Code §§ 2698, et seq.
 5   “authorizes aggrieved employees, acting as private attorneys general, to recover civil
 6   penalties from their employers for violations of the Labor Code.” Baumann v. Chase Inv.
 7   Servs. Corp., 747 F.3d 1117, 1119 (9th Cir. 2014). “A PAGA action is at heart a civil
 8   enforcement action filed on behalf of and for the benefit of the state, not a claim for class
 9   relief.” Id. at 1124; see also Medina v. Poel, 523 B.R. 820, 826–27 (E.D. Cal. 2015) (“The
10   California Supreme Court has made it clear that PAGA does not create property rights or
11   any other substantive rights for private parties”). As such, “[t]he private plaintiff has no
12   claim to these statutory penalties; they are the property of the state.” Medina, 523 B.R at
13   827 (internal citations and quotation marks omitted).
14         Plaintiffs contend there is a conflict of interest because “the cohort of aggrieved
15   employees, including Ms. Sequin and Ms. Maxwell, have a pecuniary interest in the
16   outcome of this litigation,” and further, these two employees could not have “waived the
17   conflict because they were not aware of the PAGA claim or their interest therein.” (Reply
18   Br. at 9.) Defendants disagree, relying on Ochoa-Hernandez v. CJADERS Foods, Inc.,
19   where the court rejected plaintiff’s argument that defendant’s communications with its
20   current and former employees were impermissible ex parte contacts because a PAGA claim
21   was brought on their behalf. (Opp’n at 15) (citing Ochoa-Hernandez v. CJADERS Foods,
22   Inc., --- F. Supp. 2d ---, 2010 WL 1340777, at *3 (N.D. Cal. Apr. 2, 2010)). There, the
23   court found plaintiff’s argument failed to address that “PAGA is fundamentally a law
24   enforcement action designed to protect the public.” Id. A PAGA claim is brought on
25   behalf of the State, not individual employees. As such, Ms. Sequin and Ms. Maxwell are
26
27
     6 Plaintiffs’ PAGA claim is that Store Leaders are misclassified as exempt. Therefore, the
28   claim applies to both Ms. Sequin and Ms. Maxwell.
                                                   10
                                                                              18-CV-2913 DMS (WVG)
 Case 3:18-cv-02913-DMS-WVG Document 81 Filed 05/11/20 PageID.4851 Page 11 of 11



 1   not “directly adverse” to BLSI in this matter. There is no conflict of interest between these
 2   employees and BLSI. Therefore, the Court denies Plaintiffs’ motion on this claim.
 3                                               III.
 4                                CONCLUSION AND ORDER
 5              For these reasons, Plaintiffs’ motion to disqualify counsel is denied.
 6   IT IS SO ORDERED.
 7
 8   Dated: May 11, 2020
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  11
                                                                              18-CV-2913 DMS (WVG)
